Exhibit 10.20

 

 

THE EXECUTIVE NONQUALIFIED EXCESS PLAN

PLAN DOCUMENT

 

 

 

 





--------------------------------------------------------------------------------

 



THE EXECUTIVE NONQUALIFIED EXCESS PLAN

 

Section 1.       Purpose:

 

By execution of the Adoption Agreement, the Employer has adopted the Plan set
forth herein, and in the Adoption Agreement, to provide a means by which certain
management Employees or Independent Contractors of the Employer may elect to
defer receipt of current Compensation from the Employer in order to provide
retirement and other benefits on behalf of such Employees or Independent
Contractors of the Employer, as selected in the Adoption Agreement. The Plan is
intended to be a nonqualified deferred compensation plan that complies with the
provisions of Section 409A of the Internal Revenue Code (the "Code"). The Plan
is also intended to be an unfunded plan maintained primarily for the purpose of
providing deferred compensation benefits for a select group of management or
highly compensated employees under Sections 201(2), 301(a)(3) and 401(a)(l) of
the Employee Retirement Income Security Act of 1974 (“ERISA”) and independent
contractors. Notwithstanding any other provision of this Plan, this Plan shall
be interpreted, operated and administered in a manner consistent with
these intentions.

 

Section 2.       Definitions:

 

As used in the Plan, including this Section 2, references to one gender shall
include the other, unless otherwise indicated by the context:

 

2.1       "Active Participant" means, with respect to any day or date, a
Participant who is in Service on such day or date; provided, that a Participant
shall cease to be an Active Participant (i) immediately upon a determination by
the Committee that the Participant has ceased to be an Employee or Independent
Contractor, or (ii) at the end

 





1

--------------------------------------------------------------------------------

 



of the Plan Year that the Committee determines the Participant no longer meets
the eligibility requirements of the Plan.

 

2.2       "Adoption Agreement" means the written agreement pursuant to which the
Employer adopts the Plan. The Adoption Agreement is a part of the Plan as
applied to the Employer.

 

2.3       "Beneficiary" means the person, persons, entity or entities
designated or determined pursuant to the provisions of Section 13 of the Plan.

 

2.4       "Board" means the Board of Directors of the Company, if the Company is
a corporation. If the Company is not a corporation, "Board" shall mean
the Company.

 

2.5       "Change in Control Event" means an event described in Section
409A(a)(2)(A)(v) of the Code (or any successor provision thereto) and
the regulations thereunder.

 

2.6       "Committee" means the persons or entity designated in the Adoption
Agreement to administer the Plan. If the Committee designated in the Adoption
Agreement is unable to serve, the Employer shall satisfy the duties of the
Committee provided for in Section 9.

 

2.7       "Company" means the company designated in the Adoption Agreement
as such.

 

2.8       "Compensation" shall have the meaning designated in the Adoption
Agreement.

 

2.9       "Crediting Date" means the date designated in the Adoption Agreement
for crediting the amount of any Participant Deferral Credits or Employer Credits
to the Deferred Compensation Account of a Participant.

 





2

--------------------------------------------------------------------------------

 



2.10       "Deferred Compensation Account" means the account or accounts
maintained with respect to each Participant under the Plan. The Deferred
Compensation Account shall be credited with Participant Deferral Credits and
Employer Credits, credited or debited for deemed investment gains or losses, and
adjusted for payments in accordance with the rules and elections in effect under
Section 8. As permitted in the Adoption Agreement, the Deferred Compensation
Account of a Participant may consist of one or more accounts including
In-Service or Education Accounts, if applicable. A Participant may elect payment
options for each account as described in Section 7.1 and deemed investments for
each account as described in Section 8.2.

 

2.11       "Disabled or Disability" means Disabled or Disability within the
meaning of Section 409A of the Code and the regulations thereunder. Generally,
this means that the Participant is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months, or is, by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, receiving income replacement benefits for a period of not less than
three months under an accident and health plan covering Employees of the
Employer.

 

2.12       “Education Account” is an In-Service Account which will be used
by the Participant for educational purposes.

 

2.13       "Effective Date" shall be the date designated in the
Adoption Agreement.





3

--------------------------------------------------------------------------------

 



2.14       "Employee" means an individual in the Service of the Employer if the
relationship between the individual and the Employer is the legal relationship
of employer and employee. An individual shall cease to be an Employee upon the
Employee's Separation from Service.

 

2.15       "Employer" means the Company, as identified in the Adoption
Agreement, and any Participating Employer which adopts this Plan. An Employer
may be a corporation, a limited liability company, a partnership or
sole proprietorship.

 

2.16       "Employer Credits" means the amounts credited to the Participant's
Deferred Compensation Account by the Employer pursuant to the provisions
of Section 4.2.

 

2.17       "Grandfathered Amounts" means, if applicable, the amounts that were
deferred under the Plan and were earned and vested within the meaning of Section
409A of the Code and regulations thereunder as of December 31, 2004.
Grandfathered Amounts shall be subject to the terms designated in the Plan which
were in effect as of October 3, 2004.

 

2.18       "Independent Contractor" means an individual in the Service of the
Employer if the relationship between the individual and the Employer is not the
legal relationship of employer and employee. An individual shall cease to be an
Independent Contractor upon the termination of the Independent Contractor's
Service. An Independent Contractor shall include a director of the Employer who
is not an Employee.

 

2.19       "In-Service Account" means a separate account to be kept for each
Participant that has elected to take in-service distributions as described in
Section 5.4. The In-Service Account shall be adjusted in the same manner and at
the same time as the

 





4

--------------------------------------------------------------------------------

 



Deferred Compensation Account under Section 8 and in accordance with the rules
and elections in effect under Section 8.

 

2.20       "Normal Retirement Age" of a Participant means the age designated in
the Adoption Agreement.

 

2.21       "Participant" means with respect to any Plan Year an Employee or
Independent Contractor who has been designated by the Committee as a Participant
and who has entered the Plan or who has a Deferred Compensation Account under
the Plan; provided that if the Participant is an Employee, the individual must
be a highly compensated or management employee of the Employer within the
meaning of Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA.

 

2.22       "Participant Deferral Credits" means the amounts credited to the
Participant's Deferred Compensation Account by the Employer pursuant to the
provisions of Section 4.1.

 

2.23       "Participating Employer" means any trade or business (whether or not
incorporated) which adopts this Plan with the consent of the Company identified
in the Adoption Agreement.

 

2.24       "Participation Agreement" means a written agreement entered into
between a Participant and the Employer pursuant to the provisions of Section 4.1

 

2.25       "Performance-Based Compensation" means compensation where the amount
of, or entitlement to, the compensation is contingent on the satisfaction of
preestablished organizational or individual performance criteria relating to
a performance period of at least twelve months. Organizational or individual
performance criteria are considered preestablished if established in writing
within 90 days after the

 





5

--------------------------------------------------------------------------------

 



commencement of the period of service to which the criteria relates, provided
that the outcome is substantially uncertain at the time the criteria are
established. Performance- based compensation may include payments based upon
subjective performance criteria as provided in regulations and administrative
guidance promulgated under Section 409A of the Code.

 

2.26       "Plan" means The Executive Nonqualified Excess Plan, as herein
set out and as set out in the Adoption Agreement, or as duly amended. The name
of the Plan as applied to the Employer shall be designated in the
Adoption Agreement.

 

2.27       "Plan-Approved Domestic Relations Order" shall mean a judgment,
decree, or order (including the approval of a settlement agreement) which is:

 

2.27.1    Issued pursuant to a State's domestic relations law;

 

2.27.2    Relates to the provision of child support, alimony payments or marital
property rights to a Spouse, former Spouse, child or other dependent of
the Participant;

 

2.27.3    Creates or recognizes the right of a Spouse, former Spouse, child
or other dependent of the Participant to receive all or a portion of the
Participant's benefits under the Plan;

 

2.27.4    Requires payment to such person of their interest in the Participant's
benefits in a lump sum payment at a specific time; and

 

2.27.5    Meets such other requirements established by the Committee.

 

2.28       "Plan Year" means the twelve-month period ending on the last day
of the month designated in the Adoption Agreement; provided that the initial
Plan Year may have fewer than twelve months.

 

2.29       "Qualifying Distribution Event" means (i) the Separation from Service
of the Participant, (ii) the date the Participant becomes Disabled, (iii) the
death of the Participant, (iv) the time specified by the Participant for an
In-Service or Education

 





6

--------------------------------------------------------------------------------

 



Distribution, (v) a Change in Control Event, or (vi) an Unforeseeable Emergency,
each to the extent provided in Section 5.

 

2.30       "Seniority Date" shall have the meaning designated in the Adoption
Agreement.

 

2.31       "Separation from Service" or "Separates from Service" means a
"separation from service" within the meaning of Section 409A of the Code.

 

2.32       "Service" means employment by the Employer as an Employee. For
purposes of the Plan, the employment relationship is treated as continuing
intact while the Employee is on military leave, sick leave, or other bona fide
leave of absence if the period of such leave does not exceed six months, or if
longer, so long as the Employee's right to reemployment is provided either by
statute or contract. If the Participant is an Independent Contractor, "Service"
shall mean the period during which the contractual relationship exists between
the Employer and the Participant. The contractual relationship is not terminated
if the Participant anticipates a renewal of the contract or becomes an Employee.

 

2.33       "Service Bonus" means any bonus paid to a Participant by the Employer
which is not Performance-Based Compensation.

 

2.34       "Specified Employee" means an Employee who meets the requirements for
key employee treatment under Section 416(i)(l)(A)(i), (ii) or (iii) of the
Code (applied in accordance with the regulations thereunder and without regard
to Section 416(i)(5) of the Code) at any time during the twelve month period
ending on December 31 of each year (the "identification date"). If the person is
a key employee as of any identification date, the person is treated as a
Specified Employee for the twelve-month period

 





7

--------------------------------------------------------------------------------

 



beginning on the first day of the fourth month following the identification
date. Unless binding corporate action is taken to establish different rules for
determining Specified Employees for all plans of the Company and its controlled
group members that are subject to Section 409A of the Code, the foregoing rules
and the other default rules under the regulations of Section 409A of the Code
shall apply.

 

2.35       "Spouse" or ''Surviving Spouse" means, except as otherwise
provided in the Plan, a person who is the legally married spouse or surviving
spouse of a Participant.

 

2.36       "Unforeseeable Emergency" means an "unforeseeable emergency" within
the meaning of Section 409A of the Code.

 

2.37       "Years of Service" means each Plan Year of Service completed by the
Participant. For vesting purposes, Years of Service shall be calculated from the
date designated in the Adoption Agreement and Service shall be based on service
with the Company and all Participating Employers.

 

Section 3.       Participation:

 

The Committee in its discretion shall designate each Employee or Independent
Contractor who is eligible to participate in the Plan. A Participant who
Separates from Service with the Employer and who later returns to Service will
not be an Active Participant under the Plan except upon satisfaction of such
terms and conditions as the Committee shall establish upon the Participant's
return to Service, whether or not the Participant shall have a balance remaining
in his Deferred Compensation Account under the Plan on the date of the return to
Service.

 

Section 4.       Credits to Deferred Compensation Account:

 

4.1        Participant Deferral Credits. To the extent provided in the Adoption

 





8

--------------------------------------------------------------------------------

 



Agreement, each Active Participant may elect, by entering into a Participation
Agreement with the Employer, to defer the receipt of Compensation from the
Employer by a dollar amount or percentage specified in the Participation
Agreement. The amount of Compensation the Participant elects to defer, the
Participant Deferral Credit, shall be credited by the Employer to the Deferred
Compensation Account maintained for the Participant pursuant to Section 8. The
following special provisions shall apply with respect to the Participant
Deferral Credits of a Participant:

 

4.1.1     The Employer shall credit to the Participant's Deferred Compensation
Account on each Crediting Date an amount equal to the total Participant
Deferral Credit for the period ending on such Crediting Date.

 

4.1.2     An election pursuant to this Section 4.1 shall be made by the
Participant by executing and delivering a Participation Agreement to the
Committee. Except as otherwise provided in this Section 4.1, the Participation
Agreement shall become effective with respect to such Participant as of the
first day of January following the date such Participation Agreement is received
by the Committee. A Participant's election may be changed at any time prior to
the last permissible date for making the election as permitted in this Section
4.1, and shall thereafter be irrevocable. Any election of a Participant shall
continue in effect for the time period as set forth in the Adoption Agreement
and shall be described as evergreen or non-evergreen as appropriate.

 

4.1.3     A Participant may execute and deliver a Participation Agreement to the
Committee within 30 days after the date the Participant first becomes eligible
to participate in the Plan.  After the 30 day period expires, or after any
shorter time period as agreed to by the Participant and the Committee, the
latest election made by the Participant during that period becomes irrevocable.
Such election shall then be effective as of the first payroll period commencing
following the date the Participation Agreement becomes irrevocable. Whether a
Participant is treated as newly eligible for participation under this Section
shall be determined in accordance with Section 409A of the Code and the
regulations thereunder, including (i) rules that treat all elective deferral
account balance plans as one plan, and (ii) rules that treat a previously
eligible Employee as newly eligible if his benefits had been previously
distributed or if he has been ineligible for 24 months. For Compensation that is
earned based upon a specified performance period (for example, an annual bonus),
where a deferral election is made under this Section but after the beginning of
the performance period, the election will only apply to the portion of the
Compensation equal to the total amount of the Compensation for the service
period multiplied by the ratio of the number of days remaining in the
performance period after the date the election becomes irrevocable over the
total number of days in the performance period.

 





9

--------------------------------------------------------------------------------

 



4.1.4     A Participant may unilaterally modify a Participation Agreement
(either to terminate, increase or decrease the portion of his future
Compensation which is subject to deferral within the percentage limits set forth
in Section 4.1 of the Adoption Agreement) by providing a written modification of
the Participation Agreement to the Committee. The modification shall become
effective as of the first day of January following the date such written
modification is received by the Committee, or at such later date as required
under Section 409A of the Code.

 

4.1.5     If the Participant performed services continuously from the later of
the beginning of the performance period or the date upon which the performance
criteria are established through the date upon which the Participant makes an
initial deferral election, a Participation Agreement relating to the deferral of
Performance-Based Compensation may be executed and delivered to the Committee no
later than the date which is 6 months prior to the end of the performance
period, provided that in no event may an election to defer Performance-Based
Compensation be made after such Compensation has become readily ascertainable.

 

4.1.6     If the Employer has a fiscal year other than the calendar year,
Compensation relating to Service in the fiscal year of the Employer (such as a
bonus based on the fiscal year of the Employer), of which no amount is paid or
payable during the fiscal year, may be deferred at the Participant's election if
the election to defer is made not later than the close of the Employer's fiscal
year next preceding the first fiscal year in which the Participant performs any
services for which such Compensation is payable.

 

4.1.7     Compensation payable after the last day of the Participant's taxable
year solely for services provided during the final payroll period containing the
last day of the Participant's taxable year (i.e., December 31) is treated for
purposes of this Section 4.1 as Compensation for services performed in the
subsequent taxable year.

 

4.1.8     The Committee may from time to time establish policies or rules
consistent with the requirements of Section 409A of the Code to govern the
manner in which Participant Deferral Credits may be made.

 

4.1.9     If a Participant becomes Disabled all currently effective deferral
elections for such Participant shall be cancelled. At the time the participant
is no longer Disabled, subsequent elections to defer future compensation will be
permitted under this Section 4.

 

4.1.10   If a Participant applies for and receives a distribution on account of
an Unforeseeable Emergency, all currently effective deferral elections for such
Participant shall be cancelled. Subsequent elections to defer future
compensation will be permitted under this Section 4.

 

4.1.11   If a Participant receives a hardship distribution under
Section 1.401(k)- 1(d)(3) of the Code, all currently effective deferral
elections shall be cancelled.

 





10

--------------------------------------------------------------------------------

 



Subsequent elections to defer future compensation under this Section 4 will not
be effective until the later of the beginning of the next calendar year or six
months after the date of the hardship distribution. If the effective date of
such an election occurs after the beginning of the next calendar year, as
permitted by the Employer, a Participant may make elections for the next
calendar year prior to January 1st of the next calendar year, but these
elections will not become effective until the end of the six month waiting
period.

 

4.2       Employer Credits. If designated by the Employer in the Adoption
Agreement, the Employer shall cause the Committee to credit to the Deferred
Compensation Account of each Active Participant an Employer Credit as
determined in accordance with the Adoption Agreement. A Participant must make
distribution elections with respect to any Employer Credits credited to his
Deferred Compensation Account by the deadline that would apply under Section 4.1
for distribution elections with respect to Participant Deferral Credits credited
at the same time, on a Participation Agreement that is timely executed and
delivered to the Committee pursuant to Section 4.1. If no distribution election
is made, vested amounts in the Deferred Compensation Account will be distributed
in a lump sum upon the earliest of any Qualifying Distribution Event limited to
Separation from Service, Disability, Death or Change in Control.

 

4.3       Deferred Compensation Account. All Participant Deferral Credits and
Employer Credits shall be credited to the Deferred Compensation Account of the
Participant as provided in Section 8.

 

Section 5.       Qualifying Distribution Events:

 

5.1       Separation from Service. If the Participant Separates from Service
with the Employer, the vested balance in the Deferred Compensation Account shall
be paid to the Participant by the Employer as provided in Section 7.
Notwithstanding the foregoing,

 





11

--------------------------------------------------------------------------------

 



no distribution shall be made earlier than six months after the date of
Separation from Service (or, if earlier, the date of death) with respect to a
Participant who as of the date of Separation from Service is a Specified
Employee of a corporation the stock in which is traded on an established
securities market or otherwise. Any payments to which such Specified Employee
would be entitled during the first six months following the date of Separation
from Service shall be accumulated and paid on the first day of the seventh month
following the date of Separation from Service, and shall be adjusted for deemed
investment gain and loss incurred during the six month period.

 

5.2       Disability. If the Employer designates in the Adoption Agreement that
distributions are permitted under the Plan when a Participant becomes Disabled,
and the Participant becomes Disabled while in Service, the vested balance in the
Deferred Compensation Account shall be paid to the Participant by the Employer
as provided in Section 7.

 

5.3       Death. If the Participant dies while in Service, the Employer shall
pay a benefit to the Participant's Beneficiary in the amount designated in the
Adoption Agreement. Payment of such benefit shall be made by the Employer as
provided in Section 7.

 

5.4       In-Service or Education Distributions. If the Employer designates in
the Adoption Agreement that in-service or education distributions are permitted
under the Plan, a Participant may designate in the Participation Agreement to
have a specified amount credited to the Participant's In-Service or Education
Account for in-service or education distributions at the date specified by the
Participant. In no event may an in- service or education distribution of an
amount be made before the date that is two years

 





12

--------------------------------------------------------------------------------

 



after the first day of the year in which any deferral election to such
In-Service or Education Account became effective. Notwithstanding the foregoing,
if a Participant incurs a Qualifying Distribution Event prior to the date on
which the entire balance in the In-Service or Education Account has been
distributed, then the vested balance in the In- Service or Education Account on
the date of the Qualifying Distribution Event shall be paid as provided under
Section 7.1 for payments on such Qualifying Distribution Event.

 

5.5       Change in Control Event. If the Employer designates in the Adoption
Agreement that distributions are permitted under the Plan upon the occurrence of
a Change in Control Event, the Participant may designate in the Participation
Agreement to have the vested balance in the Deferred Compensation Account paid
to the Participant upon a Change in Control Event by the Employer as provided in
Section 7.

 

5.6       Unforeseeable Emergency. If the Employer designates in the Adoption
Agreement that distributions are permitted under the Plan upon the occurrence of
an Unforeseeable Emergency event, a distribution from the Deferred
Compensation Account may be made to a Participant in the event of an
Unforeseeable Emergency, subject to the following provisions:

 

5.6.1    A Participant may, at any time prior to his Separation from Service for
any reason, make application to the Committee to receive a distribution in a
lump sum of all or a portion of the vested balance in the Deferred Compensation
Account (determined as of the date the distribution, if any, is made under this
Section 5.6) because of an Unforeseeable Emergency. A distribution because of an
Unforeseeable Emergency shall not exceed the amount required to satisfy the
Unforeseeable Emergency plus amounts necessary to pay taxes reasonably
anticipated as a result of such distribution, after taking into account the
extent to which the Unforeseeable Emergency may be relieved through
reimbursement or compensation by insurance or otherwise or by liquidation of the
Participant's assets (to the extent the liquidation of such assets would not
itself cause severe financial hardship) or by stopping current deferrals under
the Plan pursuant to Section 4.1.10.





13

--------------------------------------------------------------------------------

 



5.6.2    The Participant's request for a distribution on account of
Unforeseeable Emergency must be made in writing to the Committee. The request
must specify the nature of the financial hardship, the total amount requested to
be distributed from the Deferred Compensation Account, and the total amount of
the actual expense incurred or to be incurred on account of the
Unforeseeable Emergency.

 

5.6.3    If a distribution under this Section 5.6 is approved by the
Committee, such distribution will be made as soon as practicable following the
date it is approved. The processing of the request shall be completed as soon as
practicable from the date on which the Committee receives the properly completed
written request for a distribution on account of an Unforeseeable Emergency. If
a Participant's Separation from Service occurs after a request is approved in
accordance with this Section 5.6.3, but prior to distribution of the full amount
approved, the approval of the request shall be automatically null and void and
the benefits which the Participant is entitled to receive under the Plan shall
be distributed in accordance with the applicable distribution provisions of
the Plan.

 

5.6.4    The Committee may from time to time adopt additional policies or rules
consistent with the requirements of Section 409A of the Code to govern the
manner in which such distributions may be made so that the Plan may be
conveniently administered.

 

Section 6.       Vesting:

 

A Participant shall be fully vested in the portion of his Deferred Compensation
Account attributable to Participant Deferral Credits, and all income, gains and
losses attributable thereto. A Participant shall become fully vested in the
portion of his Deferred Compensation Account attributable to Employer Credits,
and income, gains and losses attributable thereto, in accordance with the
vesting schedule and provisions designated by the Employer in the Adoption
Agreement. If a Participant's Deferred Compensation Account is not fully vested
upon Separation from Service, the portion of the Deferred Compensation Account
that is not fully vested shall thereupon be forfeited.

 

Section 7.       Distribution Rules:

 

7.1       Payment Options. The Employer shall designate in the Adoption
Agreement the payment options which may be elected by the Participant (lump sum,
annual installments, or a combination of both). Different payment options may
be made





14

--------------------------------------------------------------------------------

 



available for each Qualifying Distribution Event, and different payment options
may be available for different types of Separations from Service, all as
designated in the Adoption Agreement. The Participant shall elect in the
Participation Agreement the method under which the vested balance in the
Deferred Compensation Account will be distributed from among the designated
payment options. The Participant may at such time elect a different method of
payment for each Qualifying Distribution Event as specified in the Adoption
Agreement. If the Participant is permitted by the Employer in the Adoption
Agreement to elect different payment options and does not make a valid election,
the vested balance in the Deferred Compensation Account will be distributed as a
lump sum upon the Qualifying Distribution Event.

 

Notwithstanding the foregoing, if certain Qualifying Distribution Events occur
prior to the date on which the vested balance of a Participant's Deferred
Compensation Account is completely paid pursuant to this Section 7.1 following
the occurrence of certain initial Qualifying Distribution Events, the following
rules apply:

 

7.1.1     If the initial Qualifying Distribution Event is a Separation from
Service or Disability, and the Participant subsequently dies, the remaining
unpaid vested balance of a Participant's Deferred Compensation Account shall be
paid as a lump sum.

 

7.1.2     If the initial Qualifying Distribution Event is a Change in
Control Event, and any subsequent Qualifying Distribution Event occurs (except
an In-Service or Education Distribution described in Section 2.29(iv)), the
remaining unpaid vested balance of a Participant's Deferred Compensation Account
shall be paid as provided under Section 7.1 for payments on such subsequent
Qualifying Distribution Event.

 

7.2       Timing of Payments. Payment shall be made in the manner elected by the
Participant and shall commence as soon as practicable after (but no later than
60 days after) the distribution date specified for the Qualifying Distribution
Event. For each payment, the Committee must specify a date for the Deferred
Compensation Account(s)

 





15

--------------------------------------------------------------------------------

 



to be valued. In the event the Participant fails to make a valid election of the
payment method, the distribution will be made in a single lump sum payment as
soon as practicable after (but no later than 60 days after) the Qualifying
Distribution Event. A payment may be further delayed to the extent permitted in
accordance with regulations and guidance under Section 409A of the Code.

 

7.3       Installment Payments. If the Participant elects to receive installment
payments upon a Qualifying Distribution Event, the payment of each installment
shall be made on the anniversary of the date of the first installment payment,
and the amount of the installment shall be adjusted on such anniversary for
credits or debits to the Participant's account pursuant to Section 8 of the
Plan. Such adjustment shall be made by dividing the balance in the Deferred
Compensation Account on such date by the number of installments remaining to be
paid hereunder; provided that the last installment due under the Plan shall be
the entire amount credited to the Participant's account on the date of payment.

 

7.4       De Minimis Amounts. Notwithstanding any payment election made by the
Participant, if the Employer designates a pre-determined de minimis amount in
the Adoption Agreement, the vested balance in all Deferred Compensation Accounts
of the Participant will be distributed in a single lump sum payment if at the
time of a permitted Qualifying Distribution Event the vested balance does not
exceed such pre-determined de minimis amount; provided, however, that such
distribution will be made only where the Qualifying Distribution Event is a
Separation from Service, death, Disability (if applicable) or Change in Control
Event (if applicable).  Such payment shall be made on or before the later of (i)
December 31 of the calendar year in which the Qualifying

 





16

--------------------------------------------------------------------------------

 



Distribution Event occurs, or (ii) the date that is 2-1/2 months after the
Qualifying Distribution Event occurs. In addition, the Employer may distribute a
Participant's vested balance in all of the Participant’s Deferred Compensation
Accounts at any time if the balance does not exceed the limit in Section
402(g)(1)(B) of the Code and results in the termination of the Participant's
entire interest in the Plan as provided under Section 409A of the Code.

 

7.5       Subsequent Elections. With the consent of the Committee, a Participant
may delay or change the method of payment of the Deferred Compensation Account
subject to the following requirements:

 

7.5.1    The new election may not take effect until at least 12 months after
the date on which the new election is made.

 

7.5.2    If the new election relates to a payment for a Qualifying Distribution
Event other than the death of the Participant, the Participant becoming
Disabled, or an Unforeseeable Emergency, the new election must provide for the
deferral of the payment for a period of at least five years from the date such
payment would otherwise have been made.

 

7.5.3    If the new election relates to a payment from the In-Service
or Education Account, the new election must be made at least 12 months prior to
the date of the first scheduled payment from such account.

 

For purposes of this Section 7.5 and Section 7.6, a payment is each separately
identified amount to which the Participant is entitled under the Plan; provided,
that entitlement to a series of installment payments is treated as the
entitlement to a single payment.

 

7.6       Acceleration Prohibited. The acceleration of the time or schedule of
any payment due under the Plan is prohibited except as expressly provided in
regulations and administrative guidance promulgated under Section 409A of the
Code (such as accelerations for domestic relations orders and employment
taxes).  It is not an

 





17

--------------------------------------------------------------------------------

 



acceleration of the time or schedule of payment if the Employer waives or
accelerates the vesting requirements applicable to a benefit under the Plan.

 

7.7       Residual Distributions. If calculation of the amount of any credit to
a Participant’s Deferred Compensation Account is not administratively
practicable due to events beyond the control of the Employer, payments may be
made to the Participant for residual amounts contributed to or remaining in a
Deferred Compensation Account after payments under the provisions of this
Section 7 have commenced or been completed. The residual amount shall be
credited to the Deferred Compensation Account when the calculation of the amount
becomes administratively practicable. Examples of residual amounts include, but
are not limited to, additional investment returns credited after payment (due to
dividends or pricing changes) or additional contributions made after payment
(such as an annual bonus deferral or an Employer Credit). Payments that would
have been made had the residual amount been calculable at the benefit
commencement date shall be made up as soon as practicable after crediting to the
Deferred Compensation Account, in no case later than the end of the year in
which calculation of the amount becomes administratively practicable.

 

7.8       Ineffective Deferrals. If a Participant deferral election under
Section 4 to contribute to an In-Service or Education Account carries over to a
subsequent year (an evergreen election) and the deferral election is ineffective
(i.e., the distribution election would cause payment in the current or prior
years), the amount deferred will be credited to a Deferred Compensation Account
that is not an In-Service or Education Account. If the Participant only has one
account of this type, the amount deferred will be credited to that account.  If
the Participant has multiple accounts of this type, and one of the accounts

 





18

--------------------------------------------------------------------------------

 



has a lump sum at Separation from Service distribution election, the amount
deferred will be credited to that account. If the Participant has multiple
accounts of this type and does not have an account with a lump sum at Separation
from Service distribution election, one will be established with a lump sum at
Separation from Service distribution election and the amount deferred will be
credited to this account.

 

Section 8.       Accounts; Deemed Investment; Adjustments to Account:

 

8.1       Accounts. The Committee shall establish a book reserve account,
entitled the "Deferred Compensation Account," on behalf of each Participant. The
Committee shall also establish an In-Service or Education Account as a part of
the Deferred Compensation Account of each Participant, if applicable. The amount
credited to the Deferred Compensation Account shall be adjusted pursuant to the
provisions of Section 8.3.

 

8.2       Deemed Investments. The Deferred Compensation Account of a Participant
shall be credited with an investment return determined as if the account were
invested in one or more investment funds made available by the Committee. The
Participant shall elect the investment funds in which his Deferred
Compensation Account shall be deemed to be invested. Such election shall be made
in the manner prescribed by the Committee and shall take effect upon the entry
of the Participant into the Plan. The investment election of the Participant
shall remain in effect until a new election is made by the Participant. In the
event the Participant fails for any reason to make an effective election of the
investment return to be credited to his account, the investment return shall be
determined by the Committee.

 





19

--------------------------------------------------------------------------------

 



8.3       Adjustments to Deferred Compensation Account. With respect to each
Participant who has a Deferred Compensation Account under the Plan, the amount
credited to such account shall be adjusted by the following debits and credits,
at the times and in the order stated:

 

8.3.1    The Deferred Compensation Account shall be debited each business day
with the total amount of any payments made from such account since the last
preceding business day to him or for his benefit. Unless otherwise specified by
the Employer, each deemed investment fund will be debited pro-rata based on the
value of the investment funds as of the end of the preceding business day.

 

8.3.2    The Deferred Compensation Account shall be credited on each Crediting
Date with the total amount of any Participant Deferral Credits and Employer
Credits to such account since the last preceding Crediting Date.

 

8.3.3    The Deferred Compensation Account shall be credited or debited on each
day securities are traded on a national stock exchange with the amount of deemed
investment gain or loss resulting from the performance of the deemed investment
funds elected by the Participant in accordance with Section 8.2. The amount of
such deemed investment gain or loss shall be determined by the Committee and
such determination shall be final and conclusive upon all concerned.

 

Section 9.       Administration by Committee:

 

9.1       Membership of Committee. If the Committee consists of individuals
appointed by the Board, they will serve at the pleasure of the Board. Any member
of the Committee may resign, and his successor, if any, shall be appointed by
the Board.

 

9.2       General Administration. The Committee shall be responsible for the
operation and administration of the Plan and for carrying out its provisions.
The Committee shall have the full authority and discretion to make, amend,
interpret, and enforce all appropriate rules and regulations for the
administration of this Plan and decide or resolve any and all questions,
including interpretations of this Plan, as may arise in connection with this
Plan. Any such action taken by the Committee shall be final and conclusive on
any party.  To the extent the Committee has been granted  discretionary

 





20

--------------------------------------------------------------------------------

 



authority under the Plan, the Committee’s prior exercise of such authority shall
not obligate it to exercise its authority in a like fashion thereafter. The
Committee shall be entitled to rely conclusively upon all tables, valuations,
certificates, opinions and reports furnished by any actuary, accountant,
controller, counsel or other person employed or engaged by the Employer with
respect to the Plan. The Committee may, from time to time, employ agents and
delegate to such agents, including Employees of the Employer, such
administrative or other duties as it sees fit.

 

9.3       Indemnification. To the extent not covered by insurance, the Employer
shall indemnify the Committee, each Employee, officer, director, and agent of
the Employer, and all persons formerly serving in such capacities, against any
and all liabilities or expenses, including all legal fees relating thereto,
arising in connection with the exercise of their duties and responsibilities
with respect to the Plan, provided however that the Employer shall not indemnify
any person for liabilities or expenses due to that person’s own gross negligence
or willful misconduct.

 

Section 10.       Contractual Liability, Trust:

 

10.1       Contractual Liability. Unless otherwise elected in the Adoption
Agreement, the Company shall be obligated to make all payments hereunder. This
obligation shall constitute a contractual liability of the Company to the
Participants, and such payments shall be made from the general funds of the
Company.  The Company shall not be required to establish or maintain any special
or separate fund, or otherwise to segregate assets to assure that such payments
shall be made, and the Participants shall not have any interest in any
particular assets of the Company by reason of its obligations hereunder. To the
extent that any person acquires a right to receive payment from the

 





21

--------------------------------------------------------------------------------

 



Company under the Plan, such right shall be no greater than the right of an
unsecured creditor of the Company.

 

10.2       Trust. The Employer may establish a trust to assist it in meeting its
obligations under the Plan. Any such trust shall conform to the requirements of
a grantor trust under Revenue Procedures 92-64 and 92-65 and at all times during
the continuance of the trust the principal and income of the trust shall be
subject to claims of general creditors of the Employer under federal and state
law. The establishment of such a trust would not be intended to cause
Participants to realize current income on amounts contributed thereto, and the
trust would be so interpreted and administered.

 

Section 11.       Allocation of Responsibilities:

 

The persons responsible for the Plan and the duties and responsibilities
allocated to each are as follows:

 

11.1     Board.

 

(i)       To amend the Plan;

 

(ii)      To appoint and remove members of the Committee; and

 

(iii)     To terminate the Plan as permitted in Section 14.

 

11.2    Committee.

 

(i)       To designate Participants;

 

(ii)      To interpret the provisions of the Plan and to determine the rights of
the Participants under the Plan, except to the extent otherwise provided in
Section 16 relating to claims procedure;

 

(iii)     To administer the Plan in accordance with its terms, except to the
extent powers to administer the Plan are specifically delegated to another
person or persons as provided in the Plan;

 

(iv)     To account for the amount credited to the Deferred Compensation Account
of a Participant;

 

(v)      To direct the Employer in the payment of benefits;





22

--------------------------------------------------------------------------------

 



(vi)     To file such reports as may be required with the United
States Department of Labor, the Internal Revenue Service and any other
government agency to which reports may be required to be submitted from time to
time; and

 

(vii)    To administer the claims procedure to the extent provided in
Section 16.

 

Section 12.       Benefits Not Assignable; Facility of Payments:

 

12.1      Benefits Not Assignable. No portion of any benefit credited or paid
under the Plan with respect to any Participant shall be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance or
charge, and any attempt so to anticipate, alienate, sell, transfer, assign,
pledge, encumber or charge the same shall be void, nor shall any portion of such
benefit be in any manner payable to any assignee, receiver or any one trustee,
or be liable for his debts, contracts, liabilities, engagements or torts.

 

12.2      Plan-Approved Domestic Relations Orders. The Committee shall establish
procedures for determining whether an order directed to the Plan is a Plan-
Approved Domestic Relations Order. If the Committee determines that an order is
a Plan-Approved Domestic Relations Order, the Committee shall cause the payment
of amounts pursuant to or segregate a separate account as provided by (and to
prevent any payment or act which might be inconsistent with) the Plan-Approved
Domestic Relations Order notwithstanding Section 12.1.

 

12.3      Payments to Minors and Others. If any individual entitled to receive a
payment under the Plan shall be physically, mentally or legally incapable of
receiving or acknowledging receipt of such payment, the Committee, upon the
receipt of satisfactory evidence of his incapacity and satisfactory evidence
that another person or institution is maintaining him and that no guardian or
committee has been appointed for him, may





23

--------------------------------------------------------------------------------

 



cause any payment otherwise payable to him to be made to such person or
institution so maintaining him. Payment to such person or institution shall be
in full satisfaction of all claims by or through the Participant to the extent
of the amount thereof.

 

Section 13.       Beneficiary:

 

The Participant's Beneficiary shall be the person, persons, entity or entities
designated by the Participant on the Beneficiary designation form provided by
and filed with the Committee or its designee. If the Participant does not
designate a Beneficiary, the Beneficiary shall be his Surviving Spouse. If the
Participant does not designate a Beneficiary and has no Surviving Spouse, the
Beneficiary shall be the Participant's estate. The designation of a Beneficiary
may be changed or revoked only by filing a new Beneficiary designation form with
the Committee or its designee. If a Beneficiary (the "primary Beneficiary") is
receiving or is entitled to receive payments under the Plan and dies before
receiving all of the payments due him, the balance to which he is entitled shall
be paid to the contingent Beneficiary, if any, named in the Participant's
current Beneficiary designation form. If there is no contingent Beneficiary, the
balance shall be paid to the estate of the primary Beneficiary. Any Beneficiary
may disclaim all or any part of any benefit to which such Beneficiary shall be
entitled hereunder by filing a written disclaimer with the Committee before
payment of such benefit is to be made.

 

Such a disclaimer shall be made in a form satisfactory to the Committee and
shall be irrevocable when filed. Any benefit disclaimed shall be payable from
the Plan in the same manner as if the Beneficiary who filed the disclaimer had
predeceased the Participant.

 

Section 14.       Amendment and Termination of Plan:

 





24

--------------------------------------------------------------------------------

 



The Company may amend any provision of the Plan or terminate the Plan at any
time; provided, that in no event shall such amendment or termination reduce the
balance in any Participant's Deferred Compensation Account as of the date of
such amendment or termination, nor shall any such amendment materially adversely
affect the Participant relating to the payment of such Deferred Compensation
Account. Notwithstanding the foregoing, the following special provisions shall
apply:

 

14.1       Termination in the Discretion of the Employer. Except as otherwise
provided in Sections 14.2, the Company in its discretion may terminate the Plan
and distribute benefits to Participants subject to the following requirements
and any others specified under Section 409A of the Code:

 

14.1.1    All arrangements sponsored by the Employer that would be aggregated
with the Plan under Section 1.409A-l(c) of the Treasury Regulations
are terminated.

 

14.1.2    No payments other than payments that would be payable under the terms
of the Plan if the termination had not occurred are made within 12 months of the
termination date.

 

14.1.3    All benefits under the Plan are paid within 24 months of
the termination

 

date.

 

14.1.4    The Employer does not adopt a new arrangement that would be aggregated
with the Plan under Section 1.409A-1(c) of the Treasury Regulations providing
for the deferral of compensation at any time within 3 years following the date
of termination of the Plan.

 

14.1.5    The termination does not occur proximate to a downturn in
the financial health of the Employer.

 

14.2       Termination Upon Change in Control Event. If the Company terminates
the Plan within thirty days preceding or twelve months following a Change in
Control Event, the Deferred Compensation Account of each Participant
shall become

 





25

--------------------------------------------------------------------------------

 



payable to the Participant in a lump sum within twelve months following the date
of termination, subject to the requirements of Section 409A of the Code.

 

Section 15.       Communication to Participants:

 

The Employer shall make a copy of the Plan available for inspection by
Participants and their beneficiaries during reasonable hours at the principal
office of the Employer.

 

Section 16.       Claims Procedure:

 

The following claims procedure shall apply with respect to the Plan:

 

16.1       Filing of a Claim for Benefits. If a Participant or Beneficiary (the
"claimant") believes that he is entitled to benefits under the Plan which are
not being paid to him or which are not being accrued for his benefit, he shall
file a written claim therefore with the Committee.

 

16.2       Notification to Claimant of Decision. Within 90 days after receipt of
a claim by the Committee (or within 180 days if special circumstances require an
extension of time), the Committee shall notify the claimant of the decision with
regard to the claim. In the event of such special circumstances requiring an
extension of time, there shall be furnished to the claimant prior to expiration
of the initial 90-day period written notice of the extension, which notice shall
set forth the special circumstances and the date by which the decision shall be
furnished. If such claim shall be wholly or partially denied, notice thereof
shall be in writing and worded in a manner calculated to be understood by the
claimant, and shall set forth: (i) the specific reason or reasons for the
denial; (ii) specific reference to pertinent provisions of the Plan on which the
denial is based; (iii) a description of any additional material or information
necessary for the claimant to perfect

 





26

--------------------------------------------------------------------------------

 



the claim and an explanation of why such material or information is necessary;
and (iv) an explanation of the procedure for review of the denial and the time
limits applicable to such procedures, including a statement of the claimant's
right to bring a civil action under ERISA following an adverse benefit
determination on review. Notwithstanding the foregoing, if the claim relates to
a disability determination, the Committee shall notify the claimant of the
decision within 45 days (which may be extended for an additional 30 days if
required by special circumstances).

 

16.3       Procedure for Review. Within 60 days following receipt by the
claimant of notice denying his claim, in whole or in part, or, if such notice
shall not be given, within 60 days following the latest date on which such
notice could have been timely given, the claimant may appeal denial of the claim
by filing a written application for review with the Committee. Following such
request for review, the Committee shall fully and fairly review the decision
denying the claim. Prior to the decision of the Committee, the claimant shall be
given an opportunity to review pertinent documents and to submit issues and
comments in writing.

 

16.4       Decision on Review. The decision on review of a claim denied in whole
or in part by the Committee shall be made in the following manner:

 

16.4.1     Within 60 days following receipt by the Committee of the request for
review (or within 120 days if special circumstances require an extension of
time), the Committee shall notify the claimant in writing of its decision with
regard to the claim. In the event of such special circumstances requiring an
extension of time, written notice of the extension shall be furnished to the
claimant prior to the commencement of the extension. Notwithstanding the
foregoing, if the claim relates to a disability determination, the Committee
shall notify the claimant of the decision within 45 days (which may be extended
for an additional 45 days if required by special circumstances).

 

16.4.2     With respect to a claim that is denied in whole or in part, the
decision on review shall set forth specific reasons for the decision, shall be
written in a manner calculated to be understood by the claimant, and shall
set forth:





27

--------------------------------------------------------------------------------

 



(i)         the specific reason or reasons for the adverse determination;

 

(ii)        specific reference to pertinent Plan provisions on which the adverse
determination is based;

 

(iii)       a statement that the claimant is entitled to receive, upon request
and free of charge, reasonable access to, and copies of, all documents, records,
and other information relevant to the claimant’s claim for benefits; and

 

(iv)       a statement describing any voluntary appeal procedures offered by the
Plan and the claimant’s right to obtain the information about such procedures,
as well as a statement of the claimant’s right to bring an action under ERISA
section 502(a).

 

16.4.3    The decision of the Committee shall be final and conclusive.

 

16.5       Action by Authorized Representative of Claimant. All actions set
forth in this Section 16 to be taken by the claimant may likewise be taken by a
representative of the claimant duly authorized by him to act in his behalf on
such matters. The Committee may require such evidence of the authority to act of
any such representative as it may reasonably deem necessary or advisable.

 

Section 17.       Miscellaneous Provisions:

 

17.1       Set off. The Employer may at any time offset a Participant's Deferred
Compensation Account by an amount up to $5,000 to collect the amount of any
loan, cash advance, extension of other credit or other obligation of the
Participant to the Employer that is then due and payable in accordance with the
requirements of Section 409A of the Code.

 

17.2       Notices. Each Participant who is not in Service and each Beneficiary
shall be responsible for furnishing the Committee or its designee with his
current address for the mailing of notices and benefit payments. Any notice
required or permitted to be given

 





28

--------------------------------------------------------------------------------

 



to such Participant or Beneficiary shall be deemed given if directed to such
address and mailed by regular United States mail, first class, postage prepaid.
If any check mailed to such address is returned as undeliverable to the
addressee, mailing of checks will be suspended until the Participant or
Beneficiary furnishes the proper address. This provision shall not be construed
as requiring the mailing of any notice or notification otherwise permitted to be
given by posting or by other publication.

 

17.3       Lost Distributees. A benefit shall be deemed forfeited if the
Committee is unable to locate the Participant or Beneficiary to whom payment is
due by the fifth anniversary of the date payment is to be made or commence;
provided, that the deemed investment rate of return pursuant to Section 8.2
shall cease to be applied to the Participant's account following the first
anniversary of such date; provided further, however, that such benefit shall be
reinstated if a valid claim is made by or on behalf of the Participant or
Beneficiary for all or part of the forfeited benefit.

 

17.4       Reliance on Data. The Employer and the Committee shall have the right
to rely on any data provided by the Participant or by any Beneficiary.
Representations of such data shall be binding upon any party seeking to claim a
benefit through a Participant, and the Employer and the Committee shall have no
obligation to inquire into the accuracy of any representation made at any time
by a Participant or Beneficiary.

 

17.5       Headings. The headings and subheadings of the Plan have been inserted
for convenience of reference and are to be ignored in any construction of the
provisions hereof.

 

17.6       Continuation of Employment. The establishment of the Plan shall not
be construed as conferring any legal or other rights upon any Employee or any
persons for

 





29

--------------------------------------------------------------------------------

 



continuation of employment, nor shall it interfere with the right of the
Employer to discharge any Employee or to deal with him without regard to the
effect thereof under the Plan.

 

17.7       Merger or Consolidation; Assumption of Plan. No Employer shall
consolidate or merge into or with another corporation or entity, or transfer all
or substantially all of its assets to another corporation, partnership, trust or
other entity (a "Successor Entity") unless such Successor Entity shall assume
the rights, obligations and liabilities of the Employer under the Plan and upon
such assumption, the Successor Entity shall become obligated to perform the
terms and conditions of the Plan. Nothing herein shall prohibit the assumption
of the obligations and liabilities of the Employer under the Plan by any
Successor Entity.

 

17.8       Construction. The Employer shall designate in the Adoption Agreement
the state according to whose laws the provisions of the Plan shall be construed
and enforced, except to the extent that such laws are superseded by ERISA and
the applicable requirements of the Code.

 

17.9       Taxes. The Employer or other payor may withhold a benefit payment
under the Plan or a Participant's wages, or the Employer may reduce a
Participant's Deferred Compensation Account balance, in order to meet any
federal, state, or local or employment tax withholding obligations with respect
to Plan benefits, as permitted under Section 409A of the Code. The Employer or
other payor shall report Plan payments and other Plan-related information to the
appropriate governmental agencies as required under applicable laws.

 

 

 



30

--------------------------------------------------------------------------------

 



NOTE: Execution of this Adoption Agreement creates a legal liability of the
Employer with significant tax consequences to the Employer and Participants.
Principal Life Insurance Company disclaims all liability for the legal and tax
consequences which result from the elections made by the Employer in this
Adoption Agreement.

 

 

 

 

Principal Life Insurance Company, Raleigh, NC 27612

 

A member of the Principal Financial Group®

 

 

 

THE EXECUTIVE NONQUALIFIED EXCESS PLAN

 

ADOPTION AGREEMENT

 

THIS AGREEMENT is the adoption by Glaukos Corporation (the "Company") of the
Executive Nonqualified Excess Plan ("Plan").

 

W I T N E S S E T H:

 

WHEREAS, the Company desires to adopt the Plan as an unfunded, nonqualified
deferred compensation plan; and

 

WHEREAS, the provisions of the Plan are intended to comply with the requirements
of Section 409A of the Code and the regulations thereunder and shall apply to
amounts subject to section 409A; and

 

WHEREAS, the Company has been advised by Principal Life Insurance Company to
obtain legal and tax advice from its professional advisors before adopting the
Plan,

 

NOW, THEREFORE, the Company hereby adopts the Plan in accordance with the terms
and conditions set forth in this Adoption Agreement:

 

ARTICLE I

 

Terms used in this Adoption Agreement shall have the same meaning as in the
Plan, unless some other meaning is expressly herein set forth. The Employer
hereby represents and warrants that the Plan has been adopted by the Employer
upon proper authorization and the Employer hereby elects to adopt the Plan for
the benefit of its Participants as referred to in the Plan. By the execution of
this Adoption Agreement, the Employer hereby agrees to be bound by the terms of
the Plan.

 

ARTICLE II

 

The Employer hereby makes the following designations or elections for the
purpose of the Plan:

 

2.6         Committee:           The duties of the Committee set forth in the
Plan shall be satisfied by:

 

__           (a)            Company

 

XX         (b)           The administrative committee appointed by the Board to serve at the pleasure of
the Board.

 

__           (c)            Board.

 

__           (d)           Other (specify):______________________________________.

 





 

--------------------------------------------------------------------------------

 



2.8         Compensation:  The "Compensation" of a Participant shall mean all of
a Participant's:

 

XX           (a)          Base salary.

 

XX           (b)          Service Bonus.

 

XX        Service Bonus earned from 1/1 – 12/31, paid on or around first quarter
of the following Plan Year.

 

__          Service Bonus earned each calendar quarter, paid on or around the
following calendar quarter..

 

__          Service Bonus with no defined earnings period (e.g.: a “spot bonus”)

 

XX           (c)          Performance-Based Compensation earned in a period of
12 months or more.

 

XX        Performance Based Bonus earned from 1/1 – 12/31, paid
on or around first quarter the following Plan Year and whose elections must
be made no later than 6/30 of the Plan Year it is earned.

 

__          Performance Based Bonus earned from ___________, paid on or around
____________ the following Plan Year and whose elections must be made
no later than _________ of the Plan Year it is earned.

 

__             (d)          Commissions.

 

__             (e)          Compensation received as an Independent Contractor
reportable on Form 1099.

 

__             (f)          Other:             

 

2.9         Crediting Date: The Deferred Compensation Account of a Participant
shall be credited as follows:

 

Participant Deferral Credits at the time designated below:

 

XX           (a)          On any business day as specified by the Employer.

 

__             (b)          Each pay day as reported by the Employer.

 

__             (c)          The last business day of each payroll period during
the Plan Year.

 

Employer Credits at the time designated below:

 

XX           (a)          On any business day as specified by the Employer.





2

--------------------------------------------------------------------------------

 



2.13       Effective Date:

 

XX           (a)          This is a newly-established Plan, and the Effective
Date of the Plan is February 15, 2017.

 

2.20       Normal Retirement Age: The Normal Retirement Age of a Participant shall be:

 

XX           (a)          Age 65

 

__             (b)          The
later of age           or the           anniversary of the participation
commencement date. The participation commencement date is the first day of the
first Plan Year in which the Participant commenced participation in the Plan.

 

__             (c)          Other:            .

 

2.23       Participating Employer(s): As of the Effective Date, the following Participating Employer(s) are parties
to the Plan:

 

Name of Employer

 

EIN

 

 

 

Glaukos Corporation

 

33-0945406

 

2.26       Plan: The name of the Plan is

 

Glaukos Corporation Nonqualified Deferred Compensation Plan

 

2.28       Plan Year: The Plan Year shall end each year on the last day of the month of December.

 

2.30       Seniority Date: The date on which a Participant has:

 

__             (a)          Attained age__.

 

__             (b)          Completed __ Years of Service from First Date of
Service.

 

__             (c)          Attained age __ and completed __ Years of Service
from First Date of  Service.

 

XX           (d)          Not applicable – distribution elections for Separation
from Service are not based on Seniority Date





3

--------------------------------------------------------------------------------

 



4.1          Participant Deferral Credits: Subject to the limitations in Section 4.1 of the Plan, a Participant may elect to have his Compensation (as selected in Section 2.8 of this Adoption Agreement)
deferred within the annual limits below by the following percentage or amount as
designated in writing to the Committee:

 

XX           (a)          Base salary:

 

minimum deferral:      _________ %

 

maximum deferral:           80         %

 

XX           (b)          Service Bonus:

 

XX        Service Bonus.

 

minimum deferral:      _________ %

 

maximum deferral:           80         %

 

XX           (c)           Performance-Based Compensation:

 

XX        Performance Based Bonus

 

minimum deferral:      _________ %

 

maximum deferral:           80         %

 

 

__             (d)          Commissions:

 

minimum deferral:      _________ %

 

maximum deferral:      _________ %

 

__             (e)          Form 1099 Compensation:

 

minimum deferral:      _________ %

 

maximum deferral:      _________ %

 

__             (f)          Other:

 

minimum deferral:      _________ %

 

maximum deferral:      _________ %

 

__             (g)          Participant deferrals not allowed.

 





4

--------------------------------------------------------------------------------

 



4.1.2      Participant Deferral Credits and Employer Credits – Election
Period: Participant elections regarding Participant Deferral Credits and
Employer Credits shall be subject to the following effective periods (one must
be selected):

 

XX           (a)          Evergreen election. An election made by the
Participant shall continue in effect for subsequent years until modified by the
Participant as permitted in Section 4.1 and Section 4.2. (This option is not
permitted if source year accounts are elected in Section 5.1)

 

__             (b)          Non-Evergreen election.  Any election made by the
Participant shall only remain in effect for the current election period and will
then expire.  An election for each subsequent year will be required as permitted
in Sections 4.1 and 4.2.

 

4.2         Employer Credits: Employer Credits will be made in the
following manner:

 

XX           (a)          Employer Discretionary Credits: The Employer
may make discretionary credits to the Deferred Compensation Account of each
Active Participant in an amount determined as follows:

 

XX           (i)        An amount determined each Plan Year by the Employer.

 

__             (ii)       Other:______________________________________________.

 

XX           (b)          Other Employer Credits: The Employer may make other
credits to the Deferred Compensation Account of each Active Participant in an
amount determined as follows:

 

XX           (i)        An amount determined each Plan Year by the Employer.

 

__             (ii)       Other: ______________________________________________.

 

__             (c)          Employer Credits not allowed.

 





5

--------------------------------------------------------------------------------

 



5.1         Deferred Compensation Account: The Participant is permitted to
establish the following accounts:

 

XX           (a)          Non-source year account(s). Deferred Compensation
Account(s) will not be established on a source year basis:

 

__           (i)          A Participant may establish only one account to be
distributed upon Separation from Service. One set of payment options for that
account is allowed as permitted in Section 7.1. Additional In-Service or
Education accounts may be established as permitted in Section 5.4.

 

XX          (ii)        A Participant may establish multiple accounts to
be distributed upon Separation from Service. Each account may have one set of
payment options as permitted in Section 7.1 Additional In-Service or Education
accounts may be established as permitted in Section 5.4. If this multiple
account option is elected, the Participant will also be required to elect
Separation from Service payment options for each In- Service or Education
account established.

 

__             (b)          Source year account(s): Annual Deferred Compensation
Account(s) will be established each year in which Participant Deferral Credits
or Employer Credits are credited to the Participant. Only one account may be
established each year for distribution upon Separation from Service. One set of
payment options for that account is allowed as permitted in Section 7.1.
Additional In- Service or Education accounts may be established for each source
year as permitted in Section 5.4. If this option is selected, Evergreen
elections as described in Section 4.1.2 are not permitted.

 

5.2         Disability of a Participant:

 

XX           (a)          A Participant's becoming Disabled shall be a
Qualifying Distribution Event and the Deferred Compensation Account shall be
paid by the Employer as  provided in Section 7.1.

 

__             (b)          A Participant becoming Disabled shall not be a Qualifying Distribution Event.

 

5.3         Death of a Participant: If the Participant dies while in Service,
the Employer shall pay a benefit to the Beneficiary in an amount equal to the
vested balance in the Deferred Compensation Account of the
Participant determined as of the date payments to the Beneficiary commence, plus:

 

__             (a)          An amount to be determined by the Committee.

 

XX           (b)          No additional benefits.

 





6

--------------------------------------------------------------------------------

 



5.4         In-Service or Education Distributions: In-Service and Education
Accounts are permitted under the Plan:

 

XX           (a)          In-Service Accounts are allowed with respect to:

__           Participant Deferral Credits only.

__           Employer Credits only.

XX         Participant Deferral and Employer Credits.

 

In-service distributions may be made in the following manner:

XX         Single lump sum payment.

XX         Annual installments over a term certain not to exceed 5 years.

 

Education Accounts are allowed with respect to:

__           Participant Deferral Credits only.

XX         Employer Credits only.

__           Participant Deferral and Employer Credits.

 

Education Accounts distributions may be made in the following manner:

__           Single lump sum payment.

XX         Annual installments over a term certain not to exceed 5 years.

 

If applicable, amounts not vested at the time payments due under this Section
cease will be:

__           Forfeited

XX         Distributed at Separation from Service if vested at that time

 

__             (b)          No In-Service or Education Distributions permitted.

 

5.5         Change in Control Event:

 

XX           (a)          Participants may elect upon initial enrollment to
have accounts distributed upon a Change in Control Event.

 

__             (b)          A Change in Control shall not be a Qualifying
Distribution Event.

 

5.6         Unforeseeable Emergency Event:

 

XX           (a)          Participants may apply to have accounts distributed
upon an Unforeseeable Emergency event.

 

__             (b)          An Unforeseeable Emergency shall not be a Qualifying
Distribution Event

 





7

--------------------------------------------------------------------------------

 



6.          Vesting: An Active Participant shall be fully vested in the Employer
Credits
made to the Deferred Compensation Account upon the first to occur of the following events:

 

XX           (a)          Normal Retirement Age.

 

XX           (b)          Death.

 

XX           (c)          Disability.

 

XX           (d)          Change in Control Event

 

XX           (e)          Satisfaction of the vesting requirement as specified
below:

 

XX        Employer Discretionary Credits:

 

__           (i)          Immediate 100% vesting.

 

__           (ii)         100% vesting after __ Years of Service.

 

__           (iii)        100% vesting at age __.

 

 

 

 

 

 

 

XX

(iv)

Number of Years

 

Vested

 

 

of Service

 

Percentage

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Less than

1

0

  %

 

 

 

1

25

  %

 

 

 

2

50

  %

 

 

 

3

75

  %

 

 

 

4

100

  %

 

 

 

5

 

  %

 

 

 

6

 

  %

 

 

 

7

 

  %

 

 

 

8

 

  %

 

 

 

9

 

  %

 

 

 

10 or more

 

  %

 

For this purpose, Years of Service of a Participant shall be calculated from the
date designated below:

 

XX        (1)          First day of Service.

 

__          (2)          Effective date of Plan participation.

 

__          (3)          Each Crediting Date. Under this option (3), each
Employer Credit shall vest based on the Years of Service of a Participant from
the Crediting Date on which each Employer Discretionary Credit is made to his or
her Deferred Compensation Account.





8

--------------------------------------------------------------------------------

 



XX        Other Employer Credits:

 

XX         (i)          Immediate 100% vesting.

 

__           (ii)        100% vesting after ___ Years of Service.

 

__           (iii)       100% vesting at age __.

 

 

 

 

 

 

 

__

(iv)

Number of Years

 

Vested

 

 

of Service

 

Percentage

 

 

 

 

 

 

 

 

Less than

1

 

  %

 

 

 

1

 

  %

 

 

 

2

 

  %

 

 

 

3

 

  %

 

 

 

4

 

  %

 

 

 

5

 

  %

 

 

 

6

 

  %

 

 

 

7

 

  %

 

 

 

8

 

  %

 

 

 

9

 

  %

 

 

 

10 or more

 

  %

 

For this purpose, Years of Service of a Participant shall be calculated from the
date designated below:

 

__          (1)          First day of Service.

 

__          (2)          Effective date of Plan participation.

 

__          (3)          Each Crediting Date. Under this option (3), each
Employer Credit shall vest based on the Years of Service of a Participant from
the Crediting Date on which each Employer Discretionary Credit is made to his or
her Deferred Compensation Account.





9

--------------------------------------------------------------------------------

 



7.1          Payment Options: Any benefit payable under the Plan upon a
permitted Qualifying Distribution Event may be made to the Participant or his
Beneficiary (as applicable) in any of the following payment
forms, as selected by the Participant in the Participation Agreement:

 

(a)          Separation from Service (Seniority Date is Not Applicable)

 

XX       (i)            A lump sum.

 

XX       (ii)           Annual installments over a term certain as elected by
the Participant not to exceed 10 years.

 

(b)          Separation from Service prior to Seniority Date (If Applicable)

 

__        (i)             A lump sum.

 

XX       (ii)           Not Applicable

 

(c)          Separation from Service on or After Seniority Date (If Applicable)

 

__        (i)             A lump sum.

 

__        (ii)            Annual installments over a term certain as elected by
the Participant not to exceed ___ years.

 

XX       (iii)           Not Applicable

 

(d)          Separation from Service Upon a Change in Control Event

 

XX       (i)            A lump sum.

 

(e)          Death

 

XX       (i)            A lump sum.

 

__        (ii)            Annual installments over a term certain as elected by
the Participant not to exceed ___ years.

 

(f)          Disability

 

XX       (i)            A lump sum.

 

XX       (ii)           Annual installments over a term certain as elected by
the Participant not to exceed 10 years.

 

__        (iii)           Not applicable.

 

If applicable, amounts not vested at the time payments due under this Section
cease will be:

 

__        Forfeited

__        Distributed at Separation from Service if vested at that time

 





10

--------------------------------------------------------------------------------

 



(g)          Change in Control Event

 

XX       (i)            A lump sum.

 

__        (ii)           Not applicable.

 

If applicable, amounts not vested at the time payments due under this Section
cease will be:

 

__        Forfeited

__        Distributed at Separation from Service if vested at that time

 

7.4         De Minimis Amounts.

 

XX       (a)           Notwithstanding any payment election made by
the Participant, the vested balance in all Deferred Compensation Account(s) of
the Participant will be distributed in a single lump sum payment at the time
designated under the Plan if at the time of a permitted Qualifying Distribution
Event that is either a Separation from Service, death, Disability (if
applicable) or Change in Control Event (if applicable) the vested balance does
not exceed $ 100,000 In addition, the Employer may distribute a Participant's
vested balance in all Deferred Compensation Account(s) of the Participant at any
time if the balance does not exceed the limit in Section 402(g)(1)(B) of the
Code and results in the termination of the Participant's entire interest in the
Plan

 

__        (b)            There shall be no pre-determined de minimis amount
under the Plan; however, the Employer may distribute a Participant's vested
balance at any time if the balance does not exceed the limit in Section
402(g)(1)(B) of the Code and results in the termination of the Participant's
entire interest in the Plan.

 

10.1       Contractual Liability: Liability for payments under the Plan shall be the responsibility of the:

 

XX       (a)            Company.

 

__        (b)            Employer or Participating Employer who
employed the Participant when amounts were deferred.

 

14.         Amendment and Termination of Plan: Notwithstanding any provision in this Adoption
Agreement or the Plan to the contrary, Section _________ of the Plan shall be
amended to read as provided in attached Exhibit ________.

 

XX      There are no amendments to the Plan.

 





11

--------------------------------------------------------------------------------

 



17.8       Construction: The provisions of the Plan shall be construed and enforced according to the laws of the
State of Delaware, except to the extent that such laws are superseded by ERISA
and the applicable provisions of the Code.

 

 

 

 

 

IN WITNESS WHEREOF, this Agreement has been executed as of the day and year
stated below.

 

 

 

 

 

Glaukos Corporation

 

Name of Employer

 

 

 

By:

/s/ Michele Allegretto

 

Authorized Person

 

Date:

2-14-17

 

12

--------------------------------------------------------------------------------